DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pp. 9-13, filed 3/5/2021, with respect to claims 2-22 and 24 have been fully considered and are persuasive.  The rejection of 12/10/2020 has been withdrawn. 

Allowable Subject Matter
Claims 2-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The examiner agrees with the applicant’s remarks.  The prior art of record does not appear to teach or reasonably suggest all the features of the independent claims.  Specifically, the prior art does not appear to teach or reasonably suggest the features, where a media item, with an inherent loudness level, is playing at a first volume level and an audio prompt, with another inherent loudness level, is to be played concurrently with the media item, the media item is presented at a second volume that is lower than the first volume and the audio prompt is presented at a third volume, which is both lower than a first volume and higher than the second volume level.  
A prior art search was performed based on the amended features, and relevant prior art was discovered.  Riedmiller et al., US 2012/0201386 A1 (hereafter Riedmiller), discloses automatic generation of metadata for audio dominance effects (see Riedmiller, abstract).  Riedmiller teaches a scenario where a second audio stream, such as descriptive audio intended for visually impaired audiences, is presented concurrently with a primary audio stream (see Riedmiller, ¶ 0003-0004).  In particular, Riedmiller teaches that the secondary audio stream is the dominant stream and is presented .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528.  The examiner can normally be reached on Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Daniel R Sellers/Examiner, Art Unit 2653                                                                                                                                                                                                        
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653